Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 16-26 are pending in this application.
	In view of the claim amendment filed on 3/28/2022, the outstanding ground of rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn.
The instant claimed invention requires a biological material, Trichoderma atroviride strain SC1.  It is noted that Applicant states in the specification that T. atroviride strain SC1 was deposited in 2007 under the Budapest Treaty at the CBS under N° CBS 122089, and the strain can be isolated and grown as described in WO 2009/116016 (page 7, last paragraph).  Further, EFSA Journal publication on T. atroviride strain SC1 (2015)1 and EPA Notice of Pesticide Registration for Vintec® (2020) are noted for the record.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16-26 are rejected under 35 U.S.C. 103 as being unpatentable over Pertot et al. (US 8,431,120; hereinafter, “Pertot”) in view of WO 2017/212032 and EP 2865267.
Pertot discloses Trichoderma atroviride SC1 as a biocontrol agent “to treat fungal diseases of plants” (column 3, lines 21-23; see also claims 1-3), which can be applied with a second biocontrol agent or chemical pesticide non-toxic to T. atroviride SC1 and/or an additive, emulsifier, plant nutrient, wetting agent (column 3, lines 24-33; column 6, lines 22-27; claim 5) directly on the plant or plant part or indirectly in the soil or on the soil (column 3, lines 42-45; column 6, lines 18-21; claims 17-18).  Spray application to the plant, plant leaves, wounds from cutting or pruning, or the soil is disclosed (column 5, lines 29-52; column 6, lines 1-9, 54-58).   Figure 6 shows initial sprayed amount resulted in between 105 CFU/mm2 of leaf and 106 CFU/mm2 of leaf (see also column 14, Example 4).  T. atroviride SC1 persists in the soil at effective levels for more than a year, and it can be “easily dispersed on vegetable or wood parts,” where it survives for more than a year as an antifungal agent (column 4, lines 64-67).  Treatable plants preferably include plants of the Rosaceae family, which family includes the genus Prunus (column 3, lines 45-48; column 6, lines 49-53; claims 21-22).  Suppression of development of fungal diseases on aerial part of the plants and on roots is disclosed (paragraph bridging columns 3-4; column 4, lines 7-18).  Although not specific to stone fruit trees of the genus Prunus, Pertot teaches treating diseases of various plant parts, including wood disease, foliar disease, fruit and flower disease, and root disease, including fruit and root rot caused by Botrytis cinerea and Armilaria species, foliar diseases such as powdery mildew caused by Podosphaera xanthii, wood diseases such as those caused by Phaeomoniella chlamydospora, Phaeoacremonium aleophilum and Fomitiporia mediterrane (column 3, lines 34-41; column 4, lines 7-12).  
WO 2017/212032 disclose control of Mycosphaerella fijiensis in a plant by applying T. atroviride SC1 to the plant, plant material or surroundings thereof (page 1, lines 4-7; claims 1-4).  T. atroviride SC1 impedes M. fijiensis development by consuming dead or old leaf substrate where M. fijiensis proliferate (page 3, lines 10-16).  Application with one or more other pesticides that are non-toxic to T. atroviride SC1 and one or more auxiliaries is disclosed (page 3, lines 28-35; claims 7-8).  Sprayable liquid formulation is disclosed (page 4, lines 1-3; page 7, line 25 to page 8, line 17; claims 9-10), wherein T. atroviride SC1 may be present in the sprayable liquid in an amount ranging from 106 to 1013 CFU/L, including 106 to 1011 CFU/L, 108 to 1013 CFU/L, and 108 to 1011 CFU/L, and applied per hectare from 109 to 1014 CFU/ha (page 8, lines 26-31; claims 11-13).   Application to the plant, leaves, wounds, soil, canopy, and “the whole of the above-ground part of the plant” is disclosed (emphases added) (page 4, lines 1-3; page 6, lines 17-19; paragraph bridging pages 9-10; claim 10).  Treated plants can be selected from the genus Musa, which include banana and plantain trees (page 7, lines 19-23).  Example 2 discloses application of banana plantation by backpack sprayer or by airplane spraying.  
EP 2865267 discloses the combined use of a phenylamidine chemical fungicide with a biocontrol agent, including B2.5 Trichoderma atroviride strain SC1, which is particularly preferred (paragraphs 10, 62; see (I-a) + B2.5 on page 19).  Control of Monilinia laxa “on stone fruit and other Rosaceae” (emphases added) (page 33, lines 21-22 in view of entire paragraph 101) and Taphrina deformans on peach is disclosed (page 35, line 24 in view of paragraph 102).  Treatable plants further include apricot, cherry, almond, plum, peach plants, as wells as olive tree (paragraph 107).  Application of the biological control agent to plant parts or plants at 105 to 1012 CFU/g, including 109 to 1010 CFU/g, is disclosed (paragraph 201), wherein the active ingredients can be applied at 10 g/ha to 1000 g/ha (paragraph 203) and the active ingredients is most preferably at 1:2 to 2:1 weight ratio (paragraph 200).  
The cited prior art references do not explicitly exemplify combating a fungal infection on a stone fruit tree of the genus Prunus and part thereof by applying T. atroviride strain SC1 to the tree or part thereof or locus of the tree, wherein the fungal infection is caused by Coryneum beijerinckii, Taphrinia deformans, Monilinia laxa or Fusicoccum amygdali.  However, Pertot taken with WO 2017/212032 teach the fungicidal properties of T. atroviride strain SC1 against many different fungi that infect many different types of plants, and EP 2865267 teaches that T. atroviride strain SC1 can be used to treat olive trees, combat M. laxa on stone fruit and other Rosaceae, and T. deformans on peach.  
The claims recite application to the tree and its various parts.  The prior art teaches the same.  Pertot discloses applying directly on the plant or plant part, including wood parts or aerial parts, wherein treated plants preferably include plants of the Rosaceae family, which includes the genus Prunus; WO 2017/212032 discloses applying to the whole above-ground part of a tree, including via aerial spraying; and EP 2865267 discloses applying to plants and plant parts, including apricot, cherry, almond, plum, peach and olive tree plants.  Such combined disclosures are suggestive of the claimed feature of applying to the Prunus or olive tree, its plant parts or the whole of the above-ground part of a stone fruit tree because both the plants and application sites are fairly disclosed and suggested.  
	All other claimed features, and the claimed invention as a whole, are disclosed or suggested by the cited prior art reference teachings, as fully discussed above.  
Specification examples have been given due consideration, but the examples there are deemed insufficient evidence of nonobviousness.  The specification examples appear to show what would have been expected from applying T. atroviride strain SC1, a known antifungal biocontrol agent that is known to be effective against many different fungi in many different plant substrates, wherein application to olive trees, stone fruit and other Rosaceae plants to combat M. laxa, and peach plants to combat T. deformans has been taught by the prior art.  
Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, because every element of the invention and the claimed invention as a whole have been fairly disclosed or suggested by the teachings of the cited references.  	Applicant’s arguments filed on 3/28/2022 have been given due consideration but they were deemed unpersuasive for the reasons set forth below. 
Applicant’s arguments are based on the position that the prior art does not suggest treating a fungal infection specifically on a stone fruit tree or a part thereof by applying Trichoderma atroviride SC1.  Regarding EP 2865267, Applicant disagrees with the Examiner’s discussion of its teachings.  Applicant argues that EP 2865267 teaches an extensive list of known bacterial and fungal biocontrol agents to generally control many different fungi that infect many different types of plants, so EP 2865267 does not adequately suggest that T. atroviride SC1 would be effective in controlling Monilinia laxa on stone fruit and other Rosaceae plants, Taphrina deformans on peach, as well as controlling other claim-recited plant diseases in apricot, cherry, almond, plum, peach and olive trees.   
The Examiner cannot agree.  Teachings of EP 2865267 are not taken alone.  Taken with the teachings of Pertot et al. and WO 2017/212032, the ordinary skilled artisan would have had reasonable expectation of control of the claim-recited fungal infections in claim-recited plants (see above discussion).  Applicant states that “not all active compound combinations and/or compositions listed in EP’267 are able to combat fungal infections on stone fruit trees.”  Applicant further states, “The fact that a biocontrol agent is known to be effective against an infection on one plant does not mean it can be expected to be effective against all other known infections on all known plants.”  Applicant refers to specification Examples 5-7 as evidence that the “myriad of biocontrol agents of EP’267 do not provide sufficient efficacy for treating [the claim-recited infections] on stone fruit trees” (emphasis in the original).  These arguments are found unpersuasive for the following four reasons.  
(1) CFU/ha is not disclosed for comparative biological agents in Examples 5-7
The specification admits that higher rate was superior to lower rates for BCP511B, i.e. the claimed T. atroviride SC1 (page 17, lines 24-25; page 21, lines 17-18; page 24, line 26; page 26, line 19; page 29, line 15; page 30, last line; page 33, line 18).  The higher rate for BCP511B was 2 x 1012 CFU/ha, and the lower rate was 1 x 1012 CFU/ha.  Given this criticality of rate of application in terms of the biological agent CFU/ha, such information is surprisingly not disclosed for the comparative biological agents.  Therefore, it cannot be determined whether results for the comparative biological agents in Examples 5-7 are due to low application rates or the choice of the biological agents.  
(2) Range of application rates of comparative biological agents in Examples 5-7 
The specification discloses, “All products were applied at a rate recommended by the respective producers for effective treatment of grape vines.” (page 27).  However, instructions for most products have a range of recommended application rates.  Given that superior results are expected for higher rates of application, it is unclear whether comparative biological agents would have provided greater efficacy at a higher rate, which higher rate is still within the recommended range.  

	(3) Closer look at the data in Examples 5 and 6
	Applicant summarized the data in Example 7, which will be discussed later in this Office action, but the following is a summary of the data in Examples 5 and 6, which illustrates the points made above in (1) and (2).
Example 5: efficacy against Monilinia laxa at 30 DA-D (days after last application) 
on Cherry tree shoots

Treatment no. and description
Application rate
CFU/ha
Efficacy (%)
4  T. atroviride SC1
100 g/ha
1 x 1012
not disclosed
5  T. atroviride SC1
200 g/ha
2 x 1012
61.9
6  T. atroviride I-1237
    ESQUIVE® WP
4 kg/ha
not disclosed
39.8
7  T. asperellum and 
    T. gamsii  
    REMEDIER WP
2.5 kg/ha
not disclosed
39.9


	It is not known what the CFU/ha was for treatments 6 and 7, so the disclosed efficacies cannot be adequately compared.   
	Data for treatment 4 is missing, so it cannot be determined whether the efficacies are due to the application rate or the choice of T. atroviride SC1.  
Example 5: efficacy against Coryneum sp. at 43 and 64 DA-D on cherry tree leaves2
Treatment no. and description
Application rate
CFU/ha
Efficacy at 
43 DA-D
Efficacy at 
64 DA-D
4  T. atroviride SC1
100 g/ha
1 x 1012
48.5
not disclosed
5  T. atroviride SC1
200 g/ha
2 x 1012
63.3
49.4
6  T. atroviride I-1237
    ESQUIVE® WP
4 kg/ha
not disclosed
53.4
39.0
7  T. asperellum and 
    T. gamsii  
    REMEDIER WP
2.5 kg/ha
not disclosed
50.3
40.0


	It is not known what the CFU/ha was for treatments 6 and 7, so the disclosed efficacies cannot be adequately compared at this time. 
	Data for treatment 4 at 64 DA-D is missing, so it cannot be determined whether the efficacies are due to the application rate or the choice of T. atroviride SC1.  
	Data for treatment 4 at 43 DA-D is disclosed as 48.5% efficacy, which is inferior to treatments 6 and 7.  
	Thus, in this example at 43 DA-D against a Coryneum strain on cherry tree leaves, the tested comparative biological agents were superior to the claimed invention, i.e. 1 x 1012 CFU/ha of T. atroviride SC1 (keeping in mind that CFU/ha is still not disclosed for the comparative agents).  All claims are readable on 1 x 1012 CFU/ha of T. atroviride SC1, and consequently, Applicant’s evidence is not commensurate in scope with that of the claimed invention.  
Example 6: efficacy against M. laxa on apricot tree shoots
Treatment no. and description
Application rate
CFU/ha
Efficacy at 
64 DA-D
4  T. atroviride SC1
100 g/ha
1 x 1012
43.5
5  T. atroviride SC1
200 g/ha
2 x 1012
63.4
6  T. atroviride I-1237
    ESQUIVE® WP
4 kg/ha
not disclosed
21.6
7  T. asperellum and 
    T. gamsii  
    REMEDIER WP
2.5 kg/ha
not disclosed
30.6


It is not known what the CFU/ha was for treatments 6 and 7, so the disclosed efficacies cannot be adequately compared at this time. 
In this example, the efficacy of treatment 4 (1 x 1012 CFU/ha of T. atroviride SC1) at 64 DA-D against M. laxa on apricot tree shoots was superior to the comparative biological agents.  However, even if (a) the CFU/ha of treatments 6 and 7 were known and (b) the applied amounts are at the highest amounts recommended for treatments 6 and 7, it would only establish a narrow determination that the claimed invention is superior to other Trichoderma biological agents at the tested application amounts against the tested challenge microorganism on the tested plant, in view of the data from Example 5 which shows the opposite effect of treatments 6 and 7 being superior to treatment 4 (treatment 4 reads on all current claims).    
(4) Closer look at Applicant’s summary of data from Example 7
First, one of Applicant’s data point is not explicitly supported by the specification disclosure.  Data for T. asperellum and T. gamsii at 40 DA-D against Taphrina deformans is not explicitly disclosed as 38%.  The specification merely discloses that the “remaining treatments showed efficacy values ranged between 38.0% to 47.5%.”  It cannot be concluded from such disclosure that the 38.0% efficacy can be attributed to the combination of T. asperellum and T. gamsii.  
Second, where data is disclosed for treatment 4, it is not superior to one of the comparative biological agents, as shown below in the following summary table.  
Example 7: efficacy against Monilinia laxa on nectarine tree
Treatment no. and description
Application rate
CFU/ha
Flowers at 4 DA-D (%)
Shoots at 40 DA-D (%)
Leaves at 71 DA-D
Fruits at 81 DA-D
4  T. atroviride SC1
100 g/ha
1 x 1012
40.2
35.8
36
59
5  T. atroviride SC1
200 g/ha
2 x 1012
55.8
57.4
61.1
85.7
6  T. atroviride I-1237
    ESQUIVE® WP
4 kg/ha
not disclosed
28.7
16
29.6
57.2
7  T. asperellum and 
    T. gamsii  
    REMEDIER WP
2.5 kg/ha
not disclosed
49.2
49.2
48.0
73.6


Treatment 4, which reads on the claimed invention, was inferior to Treatment 7, a combination of T. asperellum and T. gamsii, at the tested application rate, as shown in the above table.  It is noted that all claims are readable on treatment 4 (i.e. 1 x 1012 CFU/ha of T. atroviride SC1), so Applicant’s asserted evidence of nonobviousness is not commensurate in scope with that of the claimed subject matter.  
	For these reasons, it cannot be concluded that results obtained with Trichoderma atroviride strain SC1 are unexpectedly superior to those obtained with other Trichoderma strains, including T. atroviride I-1237 (ESQUIVE® WP) and combination of T. asperellum and T. gamsii  (REMEDIER WP), to the full extent encompassed by the claims.  Evidence of nonobviousness, if any, must be commensurate in scope with that of the claimed subject matter.  In re Kulling, 14 USPQ2d 1056, 1058 (Fed. Cir. 1990); In re Lindner, 173 USPQ 356, 358 (CCPA 1972).
	Consequently, Applicant’s arguments are found unpersuasive, and this ground of rejection must be maintained.  

Claims 16-26 are rejected under 35 U.S.C. 103 as being unpatentable over Pertot et al. (US 8,431,120; hereinafter, “Pertot”) in view of EP 2865267.3
Teachings of Pertot and EP 2865267 were set forth in the previous ground of rejection, and the discussion there is incorporated herein by reference.  
The cited prior art references do not explicitly exemplify combating a fungal infection on a stone fruit tree of the genus Prunus and part thereof by applying T. atroviride strain SC1 to the tree or part thereof or locus of the tree, wherein the fungal infection is caused by Coryneum beijerinckii, Taphrinia deformans, Monilinia laxa or Fusicoccum amygdali.  However, Pertot teaches the fungicidal properties of T. atroviride strain SC1 against many different fungi that infect many different types of plants, and EP 2865267 teaches that T. atroviride strain SC1 can be used to treat olive trees, combat M. laxa on stone fruit and other Rosaceae, and T. deformans on peach.  
The claims recite application to the tree and its various parts.  The prior art teaches the same.  Pertot discloses applying directly on the plant or plant part, including wood parts or aerial parts, wherein treated plants preferably include plants of the Rosaceae family, which includes the genus Prunus; and EP 2865267 discloses applying to plants and plant parts, including apricot, cherry, almond, plum, peach and olive tree plants.  Such combined disclosures are suggestive of the claimed feature of applying to the Prunus or olive tree, its plant parts or the whole of the above-ground part of a stone fruit tree because both the treated plants and application sites are fairly disclosed and suggested.  The ordinary skilled artisan would have been motivated to control fungal infections in the whole of the above-ground part of the Prunus tree or olive tree, because above-ground parts of such trees are susceptible to fungal infections of the claimed phytopathogens.  
Claims 25 and 26 recite a broad concentration of T. atroviride in the applied composition, ranging from 106 to 1014 CFU/L, and broad application amount of 109 to 1014 CFU/ha, respectively.  EP 2865267 discloses 109 to 1010 CFU/g, which is equivalent to approximately 1012 to 1013 CFU/L.  EP 2865267 also discloses 1:2 to 2:1 preferable weight ratio of chemical pesticide to biological control and combined application amount that preferably includes 10-1000 g/ha, so the biological control agent is effectively disclosed to be applied at approximately 3.33 to 666.6 g/ha (covering 1:2 to 2:1 ratio), which calculates to approximately 3.3 x 109 CFU/ha to 6.7 x 1012 CFU/ha.  Thus, the invention of claims 25 and 26 are fairly suggested by the combined teachings of the cited prior art references.  
	All other claimed features, and the claimed invention as a whole, are disclosed or suggested by the cited prior art reference teachings, as fully discussed above.  
Specification examples have been given due consideration, but the examples there are deemed insufficient evidence of nonobviousness.  The specification examples appear to show what would have been expected from applying T. atroviride strain SC1, a known antifungal biocontrol agent that is known to be effective against many different fungi in many different plant substrates, wherein application to olive trees, stone fruit and other Rosaceae plants to combat M. laxa, and peach plants to combat T. deformans has been taught by the prior art.  
Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, because every element of the invention and the claimed invention as a whole have been fairly disclosed or suggested by the teachings of the cited references.  
Applicant’s arguments filed on 3/28/2022 have been given due consideration but they were deemed unpersuasive for the reasons already set forth above in the previous ground of rejection under 35 USC 103.  The Examiner’s rebuttal arguments on pages 
7-12 of this Office action are incorporated herein by reference, because Applicant makes the same arguments in both grounds of rejection.   
For these reasons, all claims must be rejected, and no claim can be allowed at this time.  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOHN PAK whose telephone number is (571)272-0620.  The Examiner can normally be reached on Monday to Friday from 8:30 AM to 5 PM.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's SPE, Fereydoun Sajjadi, can be reached on (571)272-3311.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/JOHN PAK/Primary Examiner, Art Unit 1699                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 European Food Safety Authority, “Conclusion on the peer review of the pesticide risk assessment of the active substance Trichoderma atroviride strain SC1,” EFSA Journal 2015, 13(4):4092, pages 1-33 (2015).  
        2 It is noted that the Coryneum species is not identified as Coryneum beijerinckii in this example.  
        3 This ground of rejection is substantially similar to the previous ground except that WO 2017/212032 is not relied on here in the event that one or more exceptions under 35 USC 102(b) may be invoked by Applicant to effectively disqualify WO 2017/212032 as prior art.